DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This action is responsive to the following communications: the Application filed July 21, 2021.
	Claims 2-21 are pending.  Claim 1 was canceled by preliminary amendments.  Claims 2, 13 and 17 are independent.
Information Disclosure Statement
	Acknowledgment is made of applicant’s Information Disclosure Statement (IDS) filed on October 1, 2021 and June 14, 2020.  These IDSs have been considered.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 2-6, 10, 12-14 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Raad et al. (U.S. 9,236,112; hereinafter “Raad”).
	Regarding independent claim 2, Raad discloses an apparatus (Fig. 4), comprising:
	a bank of a memory device (Fig. 1A: 110), the bank comprising a first subarray (Fig. 1A: 130-0) and a second subarray (Fig. 1A: 130-1);
	a command component of the memory device (Fig. 1A: 120), the command component configured to receive commands (Fig. 4: ADDR/CMD) for the first subarray and commands for the second subarray (see col. 6, ll. 4-47), wherein the commands for the first subarray trigger timing signals for the first subarray, and wherein the commands for the second subarray trigger timing signals for the second subarray (see col. 3, ll. 15-45); and
	a first latching circuit (see col. 2, ll. 14-18 and Fig. 4: 410) configured to maintain the timing signals for the first subarray independent of the commands for the second subarray (the first subarray perform a precharge operation independent from the access request of another word line in a different subarray, see col. 5, ll. 2-21).
	Regarding claim 3, Raad discloses wherein the memory device supports a first row precharge time (tRP) for consecutive accesses to different rows of memory cells within a same subarray (first subarray may need to be precharged before a subsequent access to the first subarray, see col. 2, ll. 61-65 and a second tRP for consecutive accesses to rows of memory cells within different subarrays of the bank (digit lines of subarray 130-M are precharged for a subsequent access request, see col. 5, ll. 35-41).
	Regarding claim 4, Raad discloses wherein the second tRP is shorter than the first tRP (if the first access is the first subarray, the second access is the second subarray and share precharge circuitry and/or digit lines tRC-LONG may be needed, and tRC-LONG is longer than tRC-SHORT, see col. 3, ll. 27-45).
	Regarding claim 5, Raad discloses a timing component (Fig. 4: 406) for the memory device and configured to generate the timing signals for the first subarray and the timing signals for the second subarray (see col. 3, ll. 3-45).
	Regarding claim 6, Raad discloses wherein the first subarray comprises the first latching circuit (see col. 2, ll. 14-18 and Fig. 4: 410).
	Regarding claim 10, Raad discloses a set of banks that includes the bank (Fig. 1B: 110-A-D), wherein each of the set of banks is coupled to the command component (Fig. 1B: 120) and comprises multiple subarrays (Fig. 1B: each memory bank 110 comprises multiple subarrays 0-2), the command component configured to receive commands for each of the set of banks (Fig. 4: ADDR/CMD).
	Regarding claim 12, Raad discloses wherein the commands comprise activation commands, read commands, write commands, precharge commands, or any combination thereof (see col. 2, ll. 48-67).
	Regarding independent claim 13, Raad discloses a method (see Abstract), comprising:
	transmitting, to a memory device (Fig. 1A: 110), a first activation command to open a first row of memory cells in a first subarray of a bank of the memory device (see col. 4, ll. 67 and col. 5, ll. 1-2);
	transmitting, to the memory device after transmitting the first activation command for the first row, a first precharge command to close the first row of memory cells (see col. 5, ll. 5-10);
	determining to access a second row of memory cells in a second subarray of the bank (see col. 5, ll. 10-14);
	determining, based at least in part on the second row being in the second subarray and the first row being in the first subarray, a time to transmit a second activation command to open the second row (see col. 5, ll. 10-21); and
	transmitting, to the memory device, the second activation command at the determined time (see col. 5, ll. 10-21).
	Regarding claim 14, Raad discloses wherein determining time to transmit the second activation command comprises:
	selecting a row precharge time (tRP) for the second activation command, wherein the selecting is between a first tRP for consecutive accesses to rows within a same subarray (“The longer time for the row cycle time tRC-LONG if the address restriction is not satisfied may be due to the need to precharge the digit lines in the subarray in which subsequent (back-to-back) accesses are being requested,” see col. 3, ll. 19-23) and a second tRP for consecutive accesses to rows within different subarrays of the bank, the second tRP shorter than the first tRP (see col. 3, ll. 8-19).
	Regarding claim 16, Raad discloses wherein the determined time corresponds to a default precharge time when the first and second subarrays are the same (“The longer time for the row cycle time tRC-LONG if the address restriction is not satisfied may be due to the need to precharge the digit lines in the subarray in which subsequent (back-to-back) accesses are being requested,” see col. 3, ll. 19-23); and
	the determine time corresponds to a shortened precharge time when the first and second subarrays are different (see col. 3, ll. 8-19).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-9, 11 and 17-21 are rejected under 35 U.S.C. 103 as being unpatentable over Raad et al. (U.S. 9,236,112; hereinafter “Raad”) in view of Hush et al. (U.S. 2019/0189189; hereinafter “Hush”).
	Regarding claim 7,  Raad discloses the limitations with respect to claim 2.
	However, Raad is silent with respect to a second latching circuit configured to maintain the timing signals for the second subarray independent of the commands for the first subarray.
	Similar to Raad, Hush teaches an apparatus (Fig. 1A) comprising a bank of a memory device (Fig. 1B: 123), the bank comprising a first subarray and a second subarray (Fig. 1B: Subarray 0-N-1), a command component of the memory device (Fig. 1A: 110), and a first latching circuit (Fig. 3: 375-0).
	Furthermore, Hush teaches a second latching circuit (Fig. 3: 375-1) configured to maintain the timing signals for the second subarray independent of the commands for the first subarray (see page 5, par. 0042 and page 6, par. 0048).
Since Hush and Raad are from the same field of endeavor, the teachings described by Hush would have been recognized in the pertinent art of Raad.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Hush with the teachings of Raad for the purpose of provide reduced latency associated with moving data from subarrays to the data input/output, see Hush’s page 2, par. 0017.
Regarding claim 8, Raad in combination with Hush teaches the limitations with respect to claim 7.
Furthermore, Hush teaches wherein the second subarray comprises the second latching circuit (Fig. 3: 375-1).
Regarding claim 9, Raad discloses the limitations with respect to claim 2.
However, Raad is silent with respect to a set of latching circuits including the first latching circuit and a second latching circuit for the second subarray, wherein each of the set of latching circuits is configured to maintain timing signals for a respective subarray independent of commands for other subarrays.
	Similar to Raad, Hush teaches an apparatus (Fig. 1A) comprising a bank of a memory device (Fig. 1B: 123), the bank comprising a first subarray and a second subarray (Fig. 1B: Subarray 0-N-1), a command component of the memory device (Fig. 1A: 110), and a first latching circuit (Fig. 3: 375-0).
	Furthermore, Hush teaches a set of latching circuits (Fig. 3: 375-0-375-N-1) including the first latching circuit (Fig. 3: 375-0) and a second latching circuit (Fig. 3: 375-1) for the second subarray (Fig. 3: SUBARRAY 1), wherein each of the set of latching circuit is configured to maintain timing signals for a respective subarray independent of commands for other subarrays (see page 5, par. 0042 and page 6, par. 0048).
Since Hush and Raad are from the same field of endeavor, the teachings described by Hush would have been recognized in the pertinent art of Raad.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Hush with the teachings of Raad for the purpose of provide reduced latency associated with moving data from subarrays to the data input/output, see Hush’s page 2, par. 0017.
Regarding claim 11, Raad discloses the limitations with respect to claim 2.
Furthermore, Raad teaches wherein the memory device comprises the set of banks (Fig. 1B: 110-A-D).
However, Raad is silent with respect to each of the multiple subarray comprises a respective latching circuit.
Similar to Raad, Hush teaches that memory device 120 shown in Fig. 1A may represent a plurality of banks comprising multiple subarrays (see page 3, par. 0028).
Furthermore, Hush teaches each of the multiple subarray comprises a respective latching circuit (Fig. 3: 375-0-375-N-1).
Since Hush and Raad are from the same field of endeavor, the teachings described by Hush would have been recognized in the pertinent art of Raad.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Hush with the teachings of Raad for the purpose of provide reduced latency associated with moving data from subarrays to the data input/output, see Hush’s page 2, par. 0017.
Regarding independent claim 17, Raad teaches a memory device (Fig. 4), comprising:
a bank (Fig. 1A: 110) comprising a first subarray (Fig. 1A: 130-0) and a second subarray (Fig. 1A: 130-1);
a first latching circuit (see col. 2, ll. 14-18 and Fig. 4: 410) coupled with the first subarray (Fig. 1A: 130-0); and
a controller (Fig. 1A: 120) coupled with the bank (Fig. 1A: 110) and configured to:
receive a first activation command to open a first row of memory cells in the first subarray of the bank (see col. 4, ll. 67 and col. 5, ll. 1-2);
receive, after receiving the first activation command for the first row, a first precharge command to close the first row of memory cells (see col. 5, ll. 5-10), wherein the first activation command, the first precharge command, or both trigger a first set of timing signals for the first subarray (Fig. 3: tRC-short/tRC-Long);
maintain the first set of timing signals in the first latching circuit (the first subarray perform a precharge operation independent from the access request of another word line in a different subarray, see col. 5, ll. 2-21);
receive a second activation command to open a second row of memory cells in the second subarray of the bank (see col. 5, ll. 10-14), wherein the second activation command triggers a second set of timing signals for the second subarray (Fig. 3: tRC-short/tRC-Long).
However, Raad is silent with respect to a second latching circuit coupled with the second subarray, and maintain the second set of timing signals in the second latching circuit independent of the first set of timing signals.
Similar to Raad, Hush teaches a memory device (Fig. 1A) comprising a bank (Fig. 1B: 123) comprising a first subarray and a second subarray (Fig. 1B: Subarray 0-N-1) and a first latching circuit (Fig. 3: 375-0) coupled with the first subarray (Fig. 3: SUBARRAY 0).
Furthermore, Hush teaches a second latching circuit (Fig. 3: 375-1) coupled with the second subarray (Fig. 3: SUBARRAY 1), and a controller coupled with the bank (Fig. 1A: 110) and configured to:
maintain the second set of timing signals in the second latching circuit independent of the first set of timing signals (see page 5, par. 0042 and page 6, par. 0048).
Since Hush and Raad are from the same field of endeavor, the teachings described by Hush would have been recognized in the pertinent art of Raad.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Hush with the teachings of Raad for the purpose of provide reduced latency associated with moving data from subarrays to the data input/output, see Hush’s page 2, par. 0017.
Regarding claim 18, Raad in combination with Hush teaches the limitations with respect to claim 17.
Furthermore, Raad teaches wherein the controller is further configured to:
receive, after receiving the first activation command and before receiving the first precharge command, a first access command indicating an access operation associated with one or more memory cells of the first row of memory cells (see col. 4, ll. 62-67 and col. 5, ll. 1-10).
Regarding claim 19, Raad in combination with Hush teaches the limitations with respect to claim 18.
Furthermore, Raad teaches wherein the controller is further configured to:
access the one or more memory cells of the first row of memory cells based at least in part on the first access command, wherein the first access command triggers a subset of timing signals (Fig. 3: tRC-SHORT) of the first set of timing signals for the first subarray (Fig. 3: tRC-short/tRC-Long), the subset of timing signals used to access the one or more memory cells (see col. 4, ll. 62-67 and col. 5, ll. 1-21).
Regarding claim 20, Raad in combination with Hush teaches the limitations with respect to claim 17.
Furthermore, Raad teaches a timing component (Fig. 4: 406) for the memory device, the timing component and configured to generate the first set of timing signals for the first subarray and the second set of timing signals for the second subarray (see col. 3, ll. 3-45).
Regarding claim 21, Raad in combination with Hush teaches the limitations with respect to claim 17.
Furthermore, Hush teaches a set of latching circuits (Fig. 3: 375-0-375-N-1) including the first latching circuit (Fig. 3: 375-0) and the second latching circuit (Fig. 3: 375-1), wherein each of the set of latching circuits is configured to maintain timing signals for a respective subarray independent of commands for other subarrays of the bank (see page 5, par. 0042 and page 6, par. 0048).
Allowable Subject Matter
Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
With respect to claim 15, there is no teaching or suggestion in the prior art of record to provide the recited step of determining the time to transmit the second activation command based at least in part on a first time delay associated with consecutive accesses to rows within a same subarray and a second time delay for consecutive accesses to rows within different subarrays of the bank, the first time delay longer than the second time delay.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFREDO BERMUDEZ LOZADA whose telephone number is (571)272-0877. The examiner can normally be reached 7:00AM-3:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander G Sofocleous can be reached on 571-272-0635. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Alfredo Bermudez Lozada/           Primary Examiner, Art Unit 2825